Citation Nr: 0740230	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability, 
now claimed as arthritis secondary to status-post right knee 
surgery with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine wherein the RO denied service connection for 
left knee arthritis as secondary to service-connected status-
post right knee surgery with traumatic arthritis.  The 
veteran timely appealed the RO's May 2003 rating action to 
the Board.  Jurisdiction of the claims files currently 
resides with the Providence, Rhode Island, RO.

A review of the claims files reflects that the veteran 
perfected an appeal with regard to the issue of entitlement 
to an initial evaluation in excess of 10 percent for left 
shoulder disability.  In his substantive appeal, received by 
the RO in June 1996, the veteran requested that a 20 percent 
rating be assigned to his service-connected left shoulder 
disability.  By a June 1999 rating action, the RO assigned a 
20 percent evaluation to service-connected left shoulder 
disability, effective October 24, 1995; the date the veteran 
filed his claim at the RO for service connection for the 
above-referenced disability.  This is considered a full grant 
of the benefits sought on appeal.  See AB v. Brown, 6 Vet. 
App. 93 (1994) (a claimant may choose to limit the appeal to 
less than the maximum benefit provided under law).

The veteran also perfected an appeal on the issues of 
entitlement to service connection for sinus disability and 
sleep disorder, claimed as due to an undiagnosed illness.  By 
a June 1999 rating action, the RO granted service connection 
for allergic rhinitis (claimed as a sinus condition); a 10 
percent disability rating was assigned, effective October 24, 
1995.  The RO also granted service connection for sleep apnea 
with periodic limb movement (claimed as a sleep disorder); 
noncompensable and 30 percent disability ratings were 
assigned, effective October 24, 1995 and December 20, 1996, 
respectively.  

In October 2007, the veteran, along with his spouse, 
testified at a videoconference hearing before the undersigned 
at the Providence, Rhode Island, RO.  A copy of the hearing 
transcript has been associated with the claims files.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1996, the RO denied entitlement to service 
connection for a left knee disability as not well grounded, 
noting that there was an absence of evidence of a current 
left knee disability.

2.  The veteran submitted a timely notice of disagreement 
with this decision, but after the RO issued a statement of 
the case, he indicated that he did not wish to appeal the 
left knee issue, and the RO closed the appeal.

3.  The evidence received since the April 1996 decision 
includes treatment records showing current crepitus in the 
left knee, and the veteran's testimony as to current left 
knee symptoms.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for a left knee disability is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.32, 20.200 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability, 
claimed as arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the aspects of the appeal decided in this decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

II.  Relevant Laws and Regulations

An appeal consists of a timely filed notice of disagreement, 
and after issuance of a statement of the case, a timely 
substantive appeal.  38 C.F.R. § 20.200 (2007).  If a notice 
of disagreement is not received within one year of the notice 
of a rating decision, that decision becomes final.  
38 U.S.C.A. § 7105(c).

A final decision may be reopened upon submission of new and 
material evidence.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156 
(2006). New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

III  Analysis

In April 1996, the RO denied the veteran's claim for service 
connection for a left knee disability, finding that the claim 
was not well grounded.  The RO noted that a VA examination 
had shown no current left knee disability.

A notice of disagreement was not received with regard to this 
decision, and it is now final.  

The evidence received since the April 1996 rating decision 
includes the veteran's testimony as to current left knee 
symptoms, and a May 2007 VA treatment record showing a 
finding of crepitus.  Crepitus can be an indication of 
serious disability.  38 C.F.R. § 4.59.

This evidence pertains to the previously unestablished 
element of a current disability.  As such the evidence is new 
and material and the claim is reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for a left knee disability is reopened.


REMAND

X-rays of the left knee, performed by VA in November 1999 and 
April 2003, were reported as normal; joint spaces were well 
maintained.  At the close of an April 2003 VA examination, 
the examiner diagnosed the veteran has having normal left 
knee X-rays and examination, with the exception of minimal 
limitation of flexion.  The VA examiner concluded the veteran 
had reported pain in the left knee without any objective 
testing that suggested that he had degenerative joint disease 
of the left knee.  

The veteran, however, had service in the Southwest Theater of 
Operations during the Persian Gulf War.  For veterans with 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, service connection may also be 
established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Under that section, service connection may be warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

It is unclear whether the VA examiner found objective signs 
of an undiagnosed illness.  VA regulations provide that where 
"the examination report does not contain sufficient detail; 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1996); 
see 38 C.F.R. § 19.9 (2007). Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993).

The examiner also did not have an opportunity to consider the 
findings on the May 2007 outpatient treatment.

This case is REMANDED for the following:

The examiner who conducted the April 2003 
examination should be asked to review the 
claims folder and provide an opinion as 
to whether, as likely as not (50 percent 
probability or more), the veteran has 
objective signs of an undiagnosed 
illness.  The examiner should also be 
asked whether the newly received evidence 
alters the previous conclusion that there 
was no objective evidence of a current 
left knee disability.  If so, the 
examiner should opine as to whether the 
left knee disability is in any way 
related to the service-connected right 
knee disability, or to knee trauma 
reported in service.  The examiner should 
provide a rationale for this opinion.

If the April 2003 examiner is not 
available another qualified medical 
professional may provide the necessary 
opinions.  If the reviewer finds further 
examination is needed, arrangements 
should be made for the examination.

If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


